Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00250-CV

                     IN RE ALLBRITE CONSTRUCTORS OF TEXAS, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 6, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 27, 2015, relator Allbrite Constructors of Texas, Inc. filed a petition for writ of

mandamus and a motion for temporary relief pending a ruling on the mandamus petition. The court

has considered the petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus and the motion for temporary

relief are denied. See TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 392309, styled Allbrite Constructors of Texas, Inc. v. Tempel Builders, Inc.
and John Doe, pending in the County Court at Law No. 2, Bexar County, Texas, the Honorable Karen Crouch
presiding.